—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated June 8, 2000, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant’s motion papers failed to establish a prima facie case that the plaintiffs injuries were not serious within the meaning of Insurance Law § 5102 (d) (see, Chaplin v Taylor, 273 AD2d 188; Flanagan v Hoeg, 212 AD2d 756, 757; Mendola v Demetres, 212 AD2d 515). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.